Exhibit 10.5
 
EXECUTION VERSION
 


 
SECURITIES PURCHASE AGREEMENT
 
Dated as of April 22, 2014
 
by and among
 
Victory Electronic Cigarettes Corporation,
 
and
 
THE PURCHASERS LISTED ON EXHIBIT A
 
 
1

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT dated as of April 22, 2014 (this “Agreement”)
is by and among Victory Electronic Cigarettes Corporation, a Nevada corporation
(the “Company”) and  each of the purchasers whose names are set forth on Exhibit
A attached hereto (each a “Purchaser” and collectively, the “Purchasers”).
 
WHEREAS:
 
A.           The Company has authorized the issuance of senior secured
convertible notes of the Company designated as “6% Senior Secured Convertible
Notes”, in individual principal amounts corresponding with the amount set forth
opposite each Purchaser’s name on Exhibit A and in an aggregate principal amount
of $24,175,824 in substantially the form attached hereto as Exhibit B (the
“Notes”) which Notes shall be convertible into the Company’s common stock,
$0.001 par value per share (the “Common Stock”), in accordance with the terms of
the Notes (as converted, collectively, the “Conversion Shares”).
 
B.           The Company and the Purchasers will enter into a registration
rights agreement in substantially the form attached hereto as Exhibit C
(together with all attachments and exhibits thereto, as each may be amended or
modified from time to time, the “Registration Rights Agreement”) pursuant to
which the Company will agree to register the Conversion Shares and any other
shares of Common Stock issuable upon any redemption of the Notes as provided
therein (the “Stock Payment Shares”) on Form S-1 (or, if the Company is then
eligible, on Form S-3) with the Securities and Exchange Commission (the “SEC”).
 
C.           The Notes will be secured by a first priority security interest in
all of the assets of the Company’s wholly owned subsidiary, Must Have Limited, a
private limited company incorporated under the laws of England and Wales (“Must
Have”) as evidenced by one or more security agreements in substantially the
form(s) attached hereto as Exhibit D  and by a pledge of the Company’s right,
title and interest in and to the outstanding shares of capital stock of Must
Have in the form provided to the Company (together with all attachments and
exhibits thereto, as each may be amended or modified from time to time, the
“Security Documents”).
 
D.           The Notes will be guaranteed by Must Have pursuant to a Guarantee
in substantially the form attached hereto as Exhibit E.
 
E.           Each Purchaser wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, that aggregate amount of
Notes set forth opposite such Purchaser’s name on Exhibit A hereto:
 
F.           The Notes, the Conversion Shares and the Stock Payment Shares, are
collectively referred to herein as the “Securities”.
 
NOW, THEREFORE, in consideration of the foregoing premises and in reliance on
the representations, warranties, covenants and agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:
 
ARTICLE 1
 
PURCHASE AND SALE OF SECURITIES
 
1.1. Purchase and Sale of Securities.
 
(a) Purchase and Sale of Securities.   Subject to the satisfaction (or waiver)
of the conditions set forth herein, the Company shall issue and sell to each
Purchaser, and each Purchaser severally, but not jointly, agrees to purchase
from the Company on the Closing Date (as defined below) the aggregate principal
amount of Notes as is set forth opposite such Purchaser’s name in Exhibit
A.  The aggregate purchase price for the Notes shall be $22,000,000.
 
(b) The Company and the Purchasers are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”), including Rule 506 of Regulation D promulgated
thereunder.
 
 
2

--------------------------------------------------------------------------------

 
1.2. Purchase Price and Closing.  (a)  Subject to the terms and conditions of
this Agreement, the Company agrees to issue and sell to each Purchaser and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, each Purchaser severally, but
not jointly, agrees to purchase the Notes set forth opposite such Purchaser’s
name on Exhibit A for the amount to be paid by such Purchaser for the Notes as
specified on Exhibit A (as to each Purchaser, the “Purchase Price”).  At the
Closing (as defined below), each Purchaser shall deliver an amount equal to its
respective Purchase Price by wire transfer of immediately available funds to the
account or accounts designated by the Company.
 
(b) The Closing under this Agreement (the “Closing”) shall take place on the
date hereof or such other date as the parties may mutually agree (the “Closing
Date”), provided, that all of the conditions set forth in Article 4 hereof have
been fulfilled or waived in accordance herewith.  The Closing shall take place
at the offices of Kleinberg, Kaplan, Wolff & Cohen, P.C., 551 Fifth Avenue, 18th
Floor, New York, New York  10176 at 10:00 a.m. New York Time, or at such other
time and place as the parties may agree.  Subject to the terms and conditions of
this Agreement, at the Closing the Purchasers shall purchase and the Company
shall issue and deliver or cause to be delivered to each Purchaser the Notes for
the applicable amounts set forth opposite the name of such Purchaser on Exhibit
A hereto.
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES
 
2.1. Representations and Warranties of the Company.  Except as otherwise
disclosed or incorporated by reference in the Company’s Current Report on Form
8-K for the period dated June 25, 2013 (as amended, the “Jumbo 8-K”), any
quarterly or current report, or proxy statement filed by the Company with the
SEC pursuant to the reporting requirements of the 1934 Act subsequent to the
filing of the Jumbo 8-K and prior to the date of this Agreement (in each case,
including any supplements or amendments thereto) (the “Reports”) and except as
set forth in the Disclosure Schedules, which Disclosure Schedules shall be
deemed a part hereof and shall qualify any representation or otherwise made
herein to the extent of the disclosure contained in the corresponding section of
the Disclosure Schedules, the Company hereby represents and warrants to the
Purchasers, as of the date of this Agreement and as of the Closing Date as
follows:
 
(a) Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being
conducted.  The Company and each Subsidiary (as defined below) is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect (as
defined below).  For the purposes of this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, operations, properties,
prospects, or condition (financial or otherwise) of (i) Must Have or (ii) the
Company and its Subsidiaries taken as a whole and/or any condition,
circumstance, or situation that would prohibit in any material respect the
ability of the Company to perform any of its obligations under this Agreement or
any of the other Transaction Documents (as defined below) in any material
respect.
 
(b) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Notes, the Security
Documents, the Registration Rights Agreement, the Guarantee, and each other
agreement, instrument and certificate executed and delivered by the Company or a
Subsidiary thereof in connection with the foregoing (including the Security
Documents, as such term is defined in the Security Agreement) (collectively, the
“Transaction Documents”) and to issue and sell the Securities in accordance with
the terms hereof.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly and validly authorized by all necessary
corporate action, and no further consent or authorization of the Company or its
Board of Directors or stockholders is required.  When executed and delivered by
the Company, each of the Transaction Documents shall constitute a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
(c) Capitalization.  The authorized capital stock and the issued and outstanding
shares of capital stock of the Company as of the date of this Agreement is set
forth in the Reports.  All of the outstanding shares of the Common Stock and any
other outstanding security of the Company have been duly and validly
authorized.  No shares of Common Stock or any other security of the Company were
issued in violation of any preemptive rights and there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company.  Furthermore, there are no equity plans,
contracts, commitments, understandings, or arrangements by which the Company is
or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into shares of capital
stock of the Company, except as set forth on Schedule 2.1(c). Except as set
forth on Schedule 2.1(c), the Company is not a party to or bound by any
agreement or understanding granting registration or anti-dilution rights to any
person or entity with respect to any of its equity or debt securities.  Except
for customary transfer restrictions contained in agreements entered into by the
Company in order to sell restricted securities, the Company is not a party to,
and it has no knowledge of, any agreement or understanding restricting the
voting or transfer of any shares of the capital stock of the Company.  For
purposes of this Section 2.1 “knowledge” means the actual or constructive
knowledge of the officers of the Company.
 
(d) Issuance of Securities.  The Notes to be issued at the Closing have been
duly authorized by all necessary corporate action and, when paid for or issued
in accordance with the terms hereof, the Securities shall be validly issued and
outstanding, fully-paid, non-assessable and free any clear of all Liens (as
defined below) of any pre-emptive rights and rights of refusal of any
kind.  When the Conversion Shares and/or Stock Payment Shares are issued in
accordance with the terms of the Notes, such shares will be duly authorized by
all necessary corporate action and validly issued and outstanding, fully paid
and nonassessable, free and clear of all Liens, encumbrances, pre-emptive rights
and rights of refusal of any kind.
 
 
3

--------------------------------------------------------------------------------

 
(e) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company, the performance by the Company of its obligations
under the Transaction Documents, and the consummation by the Company of the
transactions contemplated by the Transaction Documents, and the issuance of the
Securities as contemplated by the Transaction Documents, do not and will not (i)
violate or conflict with any provision of the Company’s Certificate of
Incorporation (the “Certificate of Incorporation”) or Bylaws (the “Bylaws”),
each as amended to date, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries’ respective properties or assets are bound, (iii) result in a
violation of any foreign, federal, state or local statute, law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries are bound
or affected, or (iv) create or impose a lien, mortgage, security interest,
charge or encumbrance of any nature below (each, a “Lien”) on any property or
asset of the Company or its Subsidiaries under any agreement or any commitment
to which the Company or any of its Subsidiaries is a party or by which the
Company or any of its Subsidiaries is bound or by which any of their respective
properties or assets are bound, except, in the case of clauses (ii), (iii) and
(iv), for such conflicts, defaults, terminations, amendments, violations,
acceleration, cancellations, creations and impositions as would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect, and in the case of clause (iv), a Permitted
Lien.  Neither the Company nor any of its Subsidiaries is required under
foreign, federal, state or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under the Transaction Documents or issue and sell the Securities in
accordance with the terms hereof other than as required by the Registration
Rights Agreement and any filings or approvals required from the Financial
Industry Regulatory Authority, Inc. (“FINRA”).
 
(f) SEC Documents, Financial Statements.  The Common Stock of the Company is
registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”), and the Company, from and after the filing of the
Jumbo 8-K has timely filed (or has received a valid extension of such time of
filing and has filed any such Reports prior to the expiration of any such
extension) all reports , schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing including filings incorporated by
reference therein being referred to herein as the “SEC Documents”).  At the
times of their respective filings, the Reports complied in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder.  The Reports did not, and do not, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with Regulation S-X and
all other published rules and regulations of the SEC.  Such financial statements
have been prepared in accordance with generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements), and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the results of operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal  year-end audit adjustments).
 
(g) Subsidiaries.
 
(i) Schedule 2.1(g) sets forth each Subsidiary of the Company, showing the
jurisdiction of its incorporation or organization and showing the percentage of
each person’s or entity’s ownership of the outstanding stock or other interests
of such Subsidiary.  For the purposes of this Agreement, “Subsidiary” shall mean
any corporation or other entity of which at least a majority of the securities
or other ownership interest having ordinary voting power (absolutely or
contingently) for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries.  All the outstanding shares of capital stock (if any)
of each subsidiary of the Company have been duly authorized and validly issued,
are fully paid and non-assessable and are owned by the Company directly or
indirectly through one or more wholly-owned subsidiaries, free and clear of any
claim, lien, encumbrance, security interest, restriction upon voting or transfer
or any other claim of any third party.  There are no outstanding preemptive,
conversion or other rights, options, warrants or agreements granted or issued by
or binding upon any Subsidiary for the purchase or acquisition of any shares of
capital stock of any Subsidiary or any other securities convertible into,
exchangeable for or evidencing the rights to subscribe for any shares of such
capital stock.  Neither the Company nor any Subsidiary is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of the capital stock of any Subsidiary or any convertible
securities, rights, warrants or options of the type described in the preceding
sentence, except as would not, individually or in the aggregate, reasonably be
expected to have or result in a Material Adverse Effect.   Neither the Company
nor any Subsidiary is party to, nor has any knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of any
Subsidiary.
 
(h) No Material Adverse Change.  Since January 1, 2014, (i) the Company has not
experienced or suffered any event or series of events that, individually or in
the aggregate, has had or reasonably would be expected to have a Material
Adverse Effect; and (ii) no event or circumstance has occurred or exists with
respect to the Company or its Subsidiaries or their respective businesses,
properties, prospects, operations or financial condition, that, under applicable
law, rule or regulation, requires public disclosure or announcement by the
Company but which has not been so publicly announced or disclosed.
 
(i) No Undisclosed Liabilities.  Neither the Company nor any Subsidiary has any
liabilities or obligations of any nature (absolute, accrued, contingent or
otherwise) which are not properly reflected or reserved against in the Company’s
financial statements included in the Reports to the extent required to be so
reflected or reserved against in accordance with GAAP, except for (i)
liabilities that have arisen in the ordinary course of business consistent with
past practice and that have not had a Material Adverse Effect, and (ii)
liabilities that, individually or in the aggregate, have not had and would not
reasonably be expected to have or result in a Material Adverse Effect.
 
(j) Indebtedness.  Schedule 2.1(j) hereto sets forth as of the Closing Date all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments.  For the purposes of
this Agreement, “Indebtedness” except for trade debt incurred in the ordinary
course of its business (provided that with respect Must Have, trade debt
incurred in the ordinary course of business shall not exceed $2,000,000 in the
aggregate at any time), shall include (a) all obligations for borrowed money,
(b) all obligations evidenced by bonds, debentures, notes, or other similar
instruments and all reimbursement or other obligations in respect of letters of
credit, bankers acceptances, current swap agreements, interest rate hedging
agreements, interest rate swaps, or other financial products, (c) all capital or
equipment lease obligations or purchase money security interests that exceed
$100,000 in the aggregate in any fiscal year, (d) all obligations or liabilities
secured by a Lien (except for a Permitted Lien) on any asset of the Company,
irrespective of whether such obligation or liability is assumed, other than
capital or equipment leases and purchase money security interests in amounts
excluded from disclosure under clause (c) above, and (e) any obligation
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted or sold with recourse) any of the
foregoing obligations of any other person or entity.
 
 
4

--------------------------------------------------------------------------------

 
(k) Rank of Indebtedness. Except as set forth on Schedule 2.1(k), no
Indebtedness of the Company or any of its Subsidiaries existing as of the
Closing is senior to, or pari passu with, the Notes in right of payment or
redemption, whether with respect to interest, damages or upon liquidation or
dissolution or otherwise.
 
(l) Title to Assets.  Except as set forth on Schedule 2.1(l), each of the
Company and the Subsidiaries has good and marketable title to all of its real
and personal property which are material to the business of the Company, free
and clear of any Liens, except for Permitted Liens and for those that would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect.  All leases of the Company and each of its Subsidiaries
are valid and subsisting and in full force and effect.
 
(m) Actions Pending.  Except as set forth on Schedule 2.1(m), there is no
action, suit, inquiry claim, arbitration, alternate dispute resolution
proceeding or other proceeding (collectively, “Proceedings”) pending or, to the
knowledge of the Company, threatened against the Company or any Subsidiary that
questions the validity of this Agreement or any of the other Transaction
Documents or any of the transactions contemplated hereby or thereby or any
action taken or to be taken pursuant hereto or thereto.  There are no material
Proceedings pending or, to the knowledge of the Company, threatened against or
involving the Company, any Subsidiary or any of their respective properties or
assets.  No Proceeding described in the Reports would, individually or in the
aggregate, reasonably be expected, if adversely determined, to have a Material
Adverse Effect.  There are no outstanding Proceedings, orders, judgments,
injunctions, awards, decrees or, to the knowledge of the Company, investigations
of any court, arbitrator or governmental, regulatory body, self-regulatory
agency or stock exchange against the Company or any Subsidiary or, to the
knowledge of the Company, any officers or directors of the Company or Subsidiary
in their capacities as such, except for those that would not, individually or in
the aggregate, reasonably be expected to have or result in a Material Adverse
Effect.
 
(n) Compliance with Law.  Except as would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect, the
Company and its Subsidiaries have been and are presently conducting their
respective businesses in accordance with all applicable foreign, federal, state
and local governmental laws, rules, regulations and ordinances.  The Company and
each of its Subsidiaries have all material franchises, permits, licenses,
consents and other material governmental or regulatory authorizations and
approvals necessary for the conduct of its business as now being conducted by it
except where any failures to possess the same would not individually or in the
aggregate reasonably be expected to have or result in a Material Adverse
Effect.  The Company has complied and will comply in all material respects with
all applicable federal and state securities laws in connection with the
transactions contemplated by this Agreement and the other Transaction Documents.
 
(o) Taxes. The Company and each Subsidiary each has (i) timely filed all
necessary federal, state, local and foreign tax returns, and all such returns
were true, complete and correct, and (ii) paid all federal, state, local and
foreign taxes, assessments, governmental or other charges due and payable for
which it is liable, including, without limitation, all sales and use taxes and
all taxes which the Company or any of its Subsidiaries is obligated to withhold
from amounts owing to employees, creditors and third parties, and (iii) does not
have any tax deficiency or claims outstanding or assessed or, to its knowledge,
proposed against any of them, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this Section 2.1(o), that would not, singularly
or in the aggregate, have a Material Adverse Effect.  The Company is not, nor
has it been in the last two years, a U.S. real property holding corporation
under Section 897 of the Code.  The Company and its Subsidiaries have not
engaged in any transaction which is a corporate tax shelter or which could be
characterized as such by the Internal Revenue Service or any other taxing
authority.  The accruals and reserves on the books and records of the Company
and its Subsidiaries in respect of tax liabilities are adequate to meet any
assessments and related liabilities, and since December 31, 2012, the Company
and its Subsidiaries have not incurred any liability for taxes other than in the
ordinary course. For purposes of this Section 2.1(o), taxes shall include any
and all interest and penalties.  The Company is not under a material audit by
any taxing authority.
 
(p) Certain Fees.  Except as set forth on Schedule 2.1(p), the Company has not
employed any broker or finder or incurred any liability for any brokerage or
investment banking fees, commissions, finders’ structuring fees, financial
advisory fees or other similar fees in connection with the Transaction
Documents.
 
(q) Disclosure. Except for the information concerning the transactions
contemplated by this Agreement, the Company confirms that neither it nor any
other person or entity acting on its behalf has provided any of the Purchasers
or their agents or counsel with any information that constitutes or might
constitute material, nonpublic information.  The Company understands and
confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in the Securities.  Neither this Agreement nor the
Schedules hereto nor any other documents, certificates or instruments furnished
to the Purchasers by or on behalf of the Company or any Subsidiary in connection
with the transactions contemplated by this Agreement contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made herein or therein, in the light of the circumstances
under which they were made herein or therein, not misleading.
 
(r) Intellectual Property.  Except as set forth on Schedule 2.1(r), the Company
and its Subsidiaries own or possess the valid right to use all (i) valid and
enforceable patents, patent applications, trademarks, trademark registrations,
service marks, service mark registrations, Internet domain name registrations,
copyrights, copyright registrations, licenses,  trade secret rights
(“Intellectual Property Rights”) and (ii) inventions, software, works of
authorships, trade marks, service marks, trade names, databases, formulae, know
how, Internet domain names and other intellectual property (including trade
secrets and other unpatented and/or unpatentable proprietary confidential
information, systems, or procedures) (collectively, “Intellectual Property
Assets”) necessary to conduct their respective businesses as currently
conducted, and as proposed to be conducted and described in the
Reports.  Neither the Company nor any of its Subsidiaries is infringing,
misappropriating, or otherwise violating, valid and enforceable Intellectual
Property Rights of any other person, and, except as set forth in the Reports,
have not received written notice of any challenge, by any other person to the
rights of the Company and its Subsidiaries with respect to any Intellectual
Property Rights or Intellectual Property Assets owned or used by the Company or
any of its Subsidiaries.  Except as described in the Reports, the Company and
its Subsidiaries’ respective businesses as now conducted do not give rise to any
infringement of, any misappropriation of, or other violation of, any valid and
enforceable Intellectual Property Rights of any other person.  All licenses for
the use of the Intellectual Property Rights described in the Reports are valid,
binding upon, and enforceable by or against the parties thereto in accordance to
its terms.  The Company has complied in all material respects with, and is not
in breach nor has received any asserted or threatened claim of breach of any
Intellectual Property license that has not been resolved, and to the knowledge
of the Company there has been no unresolved breach or anticipated breach by any
other person to any Intellectual Property license, except where such breach,
singularly or in the aggregate, would not have a Material Adverse Effect.  There
are no unresolved claims against the Company alleging the infringement by the
Company of any patent, trademark, service mark, trade name, copyright, trade
secret, license in or other intellectual property right or franchise right of
any person, except to the extent that any such claim does not have a Material
Adverse Effect.  The Company has taken reasonable steps to protect, maintain and
safeguard its Intellectual Property Rights, including the execution of
appropriate nondisclosure and confidentiality agreements.  The consummation of
the transactions contemplated by this Agreement and the other Transaction
Documents will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, the Company’s right to own, use, or hold for use any of the
Intellectual Property Rights as owned, used or held for use in the conduct of
the business as currently conducted.  The Company has taken the necessary
actions to obtain ownership of all works of authorship and inventions made by
its employees, consultants and contractors during the time they were employed by
or under contract with the Company and which relate to the Company’s business.
All key employees have signed confidentiality and invention assignment
agreements with the Company.
 
 
5

--------------------------------------------------------------------------------

 
(s) Environmental Compliance.  The Company and each of its Subsidiaries have
obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities (whether foreign, federal, state or local), or from any other person
or entity, that are required under any Environmental Laws, except where any such
failures would not individually or in the aggregate, reasonably be expected to
have or result in a Material Adverse Effect.  “Environmental Laws” shall mean
all applicable foreign, federal, state and local laws relating to the protection
of the environment including, without limitation, all requirements pertaining to
reporting, licensing, permitting, controlling, investigating or remediating
emissions, discharges, releases or threatened releases of hazardous substances,
chemical substances, pollutants, contaminants or toxic substances, materials or
wastes, whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature.   The Company
and each of its Subsidiaries are also in compliance with all requirements,
limitations, restrictions, conditions, standards, schedules and timetables
required or imposed under all Environmental Laws, except as would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect.  Except as would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect, there are
no past or present events, conditions, circumstances, incidents, actions or
omissions relating to or in any way affecting the Company or its Subsidiaries
that violate or may violate any Environmental Law or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation under any
Environmental Law, or based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.
 
(t) Books and Records; Internal Accounting Controls.  The books and records of
the Company and its Subsidiaries accurately reflect in all material respects the
information relating to the business of the Company and the Subsidiaries, the
location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
Subsidiary.  The Company has established disclosure controls and procedures (as
defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in the reports it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the SEC’s rules and forms.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the end of the period covered by the Company’s most recently filed
periodic report under the 1934 Act (such date, the “Evaluation Date”).  The
Company presented in its most recently filed periodic report under the 1934 Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date.
 
(u) Material Agreements.  True, complete and correct copies of each material
contract of the Company or any Subsidiary required to be filed on a Current
Report on Form 8-K, a Quarterly Report on Form 10-Q, or an Annual Report on Form
10-K, in each case pursuant to Item 601(a) and Item 601(b)(10) of Regulation S-K
under the 1934 Act (the “Company Material Agreements”) are attached or
incorporated as exhibits to the Reports.  Each of the Company Material
Agreements is valid and binding on the Company and the Subsidiaries, as
applicable, and in full force and effect.  The Company and each of the
Subsidiaries, as applicable, are in all material respects in compliance with and
have in all material respects performed all obligations required to be performed
by them to date under each Company Material Agreement.  Neither the Company nor
any Subsidiary knows of, or has received notice of, any material violation or
default (or any condition which with the passage of time or the giving of notice
would cause such a violation of or a default) by any party under any Company
Material Agreement.
 
(v) Employees.  Except as set forth on Schedule 2.1(v), there is (A) no
significant unfair labor practice complaint pending against the Company, or any
of its Subsidiaries, nor to the knowledge of the Company, threatened against it
or any of its Subsidiaries, before the National Labor Relations Board, any state
or local labor relation board or any foreign labor relations board, and no
significant grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Company or
any of its Subsidiaries, or, to the knowledge of the Company, threatened against
it and (B) no labor disturbance by the employees of the Company or any of its
Subsidiaries exists or, to the Company’s knowledge, is imminent, and the Company
is not aware of any existing or imminent labor disturbance by the employees of
any of its or its Subsidiaries principal suppliers, manufacturers, customers or
contractors, that could reasonably be expected, singularly or in the aggregate,
to have a Material Adverse Effect.  Neither the Company nor any Subsidiary has
any employment contract, agreement regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any officer, employee or consultant to be employed or engaged by
the Company or such Subsidiary required to be disclosed in the Reports that is
not so disclosed.  No “named executive officer” (as defined in Item 402 of
Regulation S-K) of the Company has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment with the
Company or any Subsidiary.  The Company and each Subsidiary is in compliance
with all foreign, federal, state and local laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, and employee benefits plans (including, without limitation, the
Employee Retirement Income Securities Act of 1974, as amended), except where
such non-compliance would not, individually or in the aggregate, reasonably be
expected to have or result in a Material Adverse Effect.
 
(w) Transactions with Affiliates.  Except as set forth on Schedule 2.1(w), there
are no loans, leases, agreements, contracts, royalty agreements, management
contracts or arrangements or other continuing transactions between (a) the
Company, any Subsidiary or any of their respective customers or suppliers on the
one hand, and (b) on the other hand, any officer, employee, consultant or
director of the Company, or any of its Subsidiaries, or any person or entity
owning at least 5% of the outstanding capital stock of the Company or any
Subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder which, in each case, is required to be disclosed in the SEC
Documents or in the Company’s most recently filed definitive proxy statement on
Schedule 14A, that is not so disclosed in the SEC Documents or in such proxy
statement.
 
(x) Absence of Certain Developments.  Except as set forth on Schedule 2.1(x),
since the date on which the most recent Report was filed with the SEC through
the date hereof, neither the Company nor any of its Subsidiaries has (i) issued
or granted any securities other than options to purchase common stock pursuant
to the Company’s stock option plan or securities issued upon exercise of stock
options in the ordinary course of business, (ii) incurred any material liability
or obligation, direct or contingent, other than liabilities and obligations
which were incurred in the ordinary course of business, (iii) entered into any
material transaction whether or not in the ordinary course of business, (iv)
declared or paid any dividend on its capital stock, (v) suffered any material
damage, destruction or casualty loss, whether or not covered by insurance, or
(vi) suffered any losses or waived any rights of value, whether or not in the
ordinary course of business, or suffered the loss of any amount of prospective
business, which individually or in the aggregate would have a Material Adverse
Effect.
 
 
6

--------------------------------------------------------------------------------

 
(y) No Guarantees of Indebtedness.  Except as set forth on Schedule 2.1(y), the
Company has not guaranteed (directly or indirectly) any Indebtedness of any
Subsidiary or other person.
 
(z) Investment Company Act Status.  Neither the Company nor any Subsidiary is,
nor as a result of and immediately upon the Closing will be, an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
 
(aa) Independent Nature of Purchasers.  The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents.  The Company acknowledges that each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.
 
(bb) Dilutive Effect.  The Company understands and acknowledges that its
obligation to issue the Securities pursuant to the Transaction Documents is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interest of other shareholders of the Company.
 
(cc) DTC Status.  The Company’s transfer agent is a participant in and the
Common Stock is eligible for transfer pursuant to the Depository Trust Company
Fast Automated Securities Transfer Program.  The name, address, telephone
number, fax number, contact person and email of the Company transfer agent is
set forth on Schedule 2.1(cc).
 
(dd) Governmental Approvals.  Except as set forth on Schedule 2.1(dd), except
for the filing of the Registration Statement pursuant to the Registration Rights
Agreement and the filing of any notice prior or subsequent to the Closing that
may be required under applicable state and/or federal securities laws or
by  FINRA (which if required, shall be filed on a timely basis), no
authorization, consent, approval, license, exemption of, filing or registration
with any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, is or will be necessary for, or in
connection with, the performance by the Company of its obligations under the
Transaction Documents.
 
(ee) Insurance.  The Company and each of its Subsidiaries carry or are covered
by insurance in such amounts and covering such risks as management of the
Company believes to be prudent.  Neither the Company nor any such Subsidiary has
been refused any material insurance coverage sought or applied for and the
Company does not have any reason to believe that it or any Subsidiary will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not reasonably be expected to have
or result in a Material Adverse Effect.
 
(ff) Trading Activities.  It is understood and acknowledged by the Company that
none of the Purchasers has been asked to agree, nor has any Purchaser agreed, to
desist from purchasing or selling, long and/or short, securities of the Company,
or “derivative” securities based on securities issued by the Company or to hold
the Conversion Shares or the Stock Payment Shares for any specified term.  The
Company further understands and acknowledges that one or more Purchasers may
engage in hedging and/or trading activities at various times during the period
that the Conversion Shares or the Stock Payment Shares, are outstanding,
including, without limitation, during the periods that the value of the
Conversion Shares, the Stock Payment Shares are being determined and such
hedging and/or trading activities, if any, can reduce the value of the existing
stockholders’ equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted.
 
(gg) Certain Business Practices.  None of the Company or any Company Subsidiary
or, to the Company’s knowledge, any director, officer, agent, employee or other
person or entity acting for or on behalf of Company or any Subsidiary has
violated the U.S. Foreign Corrupt Practices Act of 1977, as amended or to the
knowledge of the Company, anti-corruption laws applicable to the Company or any
Subsidiary.
 
(hh) Shell Company Status.  The Company is not currently, and has not been since
the filing of the Jumbo 8-K, an issuer of the type described in paragraph (i) of
Rule 144 under the Securities Act.
 
(ii) No Integrated Offering.  Based on the representations of the Purchasers set
forth in Section 2.2, neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales of any security or solicited any offers to buy any security under
circumstances that would cause the offering of the Notes pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Securities
pursuant to Regulation D and Rule 506 thereof under the Securities Act nor will
the Company or any of its affiliates or subsidiaries take any action or steps
that would cause the offering of the Notes to be integrated with other offerings
if to do so would prevent the Company from selling Notes pursuant to Regulation
D and Rule 506 thereof under the Securities Act or otherwise prevent a completed
offering of Securities hereunder.
 
(jj) Trading Market.  The Company is in compliance in all material respects with
the applicable listing and corporate governance rules and regulations of the OTC
Bulletin Board (the “Principal Market”).  The Company has not, in the preceding
twelve (12) months, received notice from the Principal Market to the effect that
the Company is not in compliance with the listing or maintenance requirements of
the Principal Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(kk) Solvency.  Based on the consolidated financial condition of the Company and
its Subsidiaries taken as a whole, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder: (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.  
 
 
7

--------------------------------------------------------------------------------

 
(ll) No Additional Representations.  The Company acknowledges and agrees that no
Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated by this Agreement other than those specifically
set forth in Section 2.2 hereof. The Company further acknowledges and agrees
that the representations contained in Section 2.2 shall not modify, amend or
affect such Purchaser’s right to rely on the Company’s representations and
warranties contained in this Agreement or any representations and warranties
contained in any other Transaction Document or any other document or instrument
executed and/or delivered in connection with this Agreement or any other
Transaction Document or the consummation of the transactions contemplated hereby
or thereby at or prior to the Closing.
 
2.2. Representations and Warranties of the Purchasers.  Each of the Purchasers
hereby represents and warrants to the Company with respect solely to itself and
not with respect to any other Purchaser as follows as of the date hereof and as
of the Closing Date:
 
(a) Organization and Standing of the Purchasers.  If the Purchaser is an entity,
such Purchaser is a corporation, limited liability company, partnership or
limited partnership duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.
 
(b) Authorization and Power.  Each Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
Notes being sold to it hereunder.  The execution, delivery and performance of
the Transaction Documents by each Purchaser and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Purchaser or its board of directors, stockholders, members or partners, as the
case may be, is required.  When executed and delivered by the Purchasers, the
Transaction Documents shall constitute valid and binding obligations of each
Purchaser enforceable against such Purchaser in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
(c) No Conflicts.  The execution, delivery and performance by each Purchaser of
the Transaction Documents to which it is a party and the consummation by each
Purchaser of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of the Purchaser, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Purchaser is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to the Purchaser, except in the
case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations that would not, individually or in the aggregate, reasonably be
expected to have or result in a material adverse effect on the ability of the
Purchaser to perform its obligations hereunder.
 
(d) Certain Fees. Except as set forth on Schedule 2.2(d), the Purchasers have
not employed any broker or finder or incurred any liability for any brokerage or
investment banking fees, commissions, finders’ structuring fees, financial
advisory fees or other similar fees in connection with the Transaction
Documents.
 
(e) Accredited Investor.  Each Purchaser is an “accredited investor” (as defined
in Rule 501 of Regulation D), and such Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities.  Each Purchaser is purchasing the Notes for its
own account, not with a view toward the distribution thereof; provided, however,
the foregoing representations shall not be deemed to limit a Purchaser’s ability
to resell the Securities in accordance with applicable securities laws.   Each
Purchaser is sophisticated with respect to its purchase of the Securities.
 
(f) No General Solicitation.  Each Purchaser represents that it is not
purchasing the Securities in response to a general solicitation or a published
advertisement in connection with the offer and sale of the Securities.
 
ARTICLE 3
 
COVENANTS AND AGREEMENTS
 
Unless otherwise specified in this Article, for so long as any Notes remain
outstanding, and between the date hereof and the Closing Date, the Company
covenants with each Purchaser as follows, which covenants are for the benefit of
each Purchaser and their respective permitted assignees.
 
3.1. Compliance with Laws; Commission.    The Company shall take all necessary
actions and proceedings as may be required by applicable law, rule and
regulation, for the legal and valid issuance (free from any restriction on
transferability under federal securities laws) of the Securities to the
Purchasers or their respective subsequent holders.
 
 
8

--------------------------------------------------------------------------------

 
3.2. Registration and Listing.  The Company shall use its reasonable best
efforts to cause its Common Stock to continue to be registered under Sections
12(g) or Section 12(b) of the 1934 Act, to comply in all material respects with
its reporting and filing obligations under the 1934 Act and to not take any
action or file any document (whether or not permitted by the Securities Act or
the rules promulgated thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under the 1934 Act
or Securities Act even if the rules and regulations thereunder would permit such
termination.  The Company will use its reasonable best efforts to continue the
listing or trading of its Common Stock on the Principal Market.
 
3.3. Keeping of Records and Books of Account.  The Company shall use reasonable
best efforts to keep and cause each Subsidiary to keep adequate records and
books of account, in which complete entries will be made in accordance with GAAP
consistently applied, reflecting all financial transactions of the Company and
its Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.
 
3.4. Other Agreements.  The Company shall not enter into any agreement in which
the terms of such agreement would restrict or impair the right or ability of the
Company to perform under any Transaction Document.  The Company shall comply
with each of its obligations, covenants and agreements under the other
Transaction Documents in all material respects.
 
3.5. Use of Proceeds.  The proceeds from the sale of the Securities hereunder
shall be used by the Company for acquisitions, fees, costs and expenses of the
transactions contemplated and general corporate and working capital purposes.
 
3.6. Pledge of Securities.  The Company acknowledges and agrees that the
Securities may be pledged by the Purchasers in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and the Purchasers shall not be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company, at the applicable Purchaser’s expense hereby agrees to
execute and deliver such documentation as the Purchasers may reasonably request
in connection with a pledge of the Securities by the Purchasers.
 
3.7. Disclosure of Transaction.  
 
(a) Notwithstanding Section 3.8(b) hereto, except for press releases and public
statements as may upon the advice of outside counsel be required by law or the
rules or regulations of the Principal Market or the SEC (“Required
Disclosures”), the Company shall consult with the Purchasers before issuing any
press release or Current Report on Form 8-K with respect to the Transaction
Documents or the transactions contemplated thereby and shall not issue any such
press release, Current Report on Form 8-K or make any public statements
(including any non-confidential filings with governmental entities that name
another party hereto) without the prior consent of the Purchasers, which consent
shall not be unreasonably withheld or delayed.  In the case of any Required
Disclosure, the Company shall provide the Purchasers with prior notice of such
Required Disclosure and use its reasonable best efforts to consult with and
coordinate such Required Disclosure with the Purchasers.  Unless the Company and
the Purchasers otherwise agree, the Company shall only include in a Required
Disclosure such information that is legally required to be disclosed upon the
advice of counsel.
 
(b) The Company shall, subject to Section 3.8(a) hereto, (a) within two business
days following the Closing Date, issue a press release disclosing the material
terms of the transactions contemplated hereby and any other material non-public
information provided to the Purchasers by the Company prior to the date hereof,
and (b) within four business days, file a Current Report on Form 8-K, including
the Transaction Documents as exhibits thereto, with the SEC. From and after the
issuance of such press release, the Company represents to the Purchasers that it
shall have publicly disclosed all material, non-public information delivered to
any of the Purchasers by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents.
 
3.8. Disclosure of Material Information; No Obligation of Confidentiality.
 
(a) The Company covenants and agrees that neither it nor any other person or
entity acting on its behalf will provide any Purchaser or its agents or counsel
with any information that the Company believes constitutes non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.    In the event of a breach of the foregoing covenant by the Company,
or any of its Subsidiaries, or any of its or their respective officers,
directors, employees and agents, in addition to any other remedy provided herein
or in the Transaction Documents, the Company shall publicly disclose any
material, non-public information in a Current Report on Form 8-K within one
business day following the date that it discloses such information to any
Purchaser or such earlier time as may be required by Regulation FD or other
applicable law.
 
(b) No Purchaser shall be deemed to have any obligation of confidentiality with
respect to (i) any non-public information of the Company deliberately disclosed
to such Purchaser in breach of Section 3.8(a) (whether or not the Company files
a Current Report on Form 8-K as provided above), (ii) the fact that any
Purchaser has exercised any of its rights and/or remedies under the Transaction
Documents or (iii) any information obtained by any Purchaser as a result of
exercising any of its rights and/or remedies under the Transaction
Documents.    In further addition, no Purchaser shall be deemed to be in breach
of any duty to the Company and/or to have misappropriated any non-public
information of the Company, if such Purchaser engages in transactions of
securities of the Company, including, without limitation, any hedging
transactions, short sales or any derivative transactions based on securities of
the Company while in possession of such non-public information.
 
(c) Any Form 8-K, including all exhibits thereto, filed by the Company pursuant
to Section Section 3.8(a) shall be subject to prior review and comment by the
applicable Purchasers.
 
 
9

--------------------------------------------------------------------------------

 
(d) From and after the filing of any such Form 8-K pursuant to Section 3.8(a)
with the SEC, no Purchaser shall be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees or agents that is not disclosed in
such Form 8-K filed pursuant to Section 3.8(a).
 
(e) Anything herein to the contrary notwithstanding, each Purchaser, severally
and not jointly with the other Purchasers, covenants that neither it, nor any of
its affiliates acting on its behalf or pursuant to any understanding with it
will execute any short sales, of any of the Company’s securities during the
period commencing with the execution of this Agreement and ending at such time
that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 3.7 (a
“Prohibited Short Sale”).  Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company pursuant to
the initial press release as described in Section 3.7, such Purchaser will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Transaction Documents and the Disclosure
Schedules.  Notwithstanding the foregoing, and notwithstanding anything
contained in this Agreement to the contrary, the Company expressly acknowledges
and agrees that (i) no Purchaser makes any representation, warranty or covenant
hereby that it will not engage in effecting transactions in any securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced pursuant to the initial press release as described
in Section 3.7, (ii) except for a Prohibited Short Sale, no Purchaser shall be
restricted or prohibited from effecting any transactions in any securities of
the Company in accordance with applicable securities laws from and after the
time that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 3.7 and
(iii) no Purchaser shall have any duty of confidentiality to the Company or its
Subsidiaries after the issuance of the initial press release as described in
Section 3.7.  Notwithstanding the foregoing, in the case of a Purchaser that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.
 
3.9. Financial Covenants.  Subject to the following sentence, the Company shall
cause Must Have to maintain, at all times, at least $15,000,000 of unrestricted
cash (net of any taxes payable with respect to 2013) on deposit in the deposit
account maintained by NatWest subject to the terms of the Debenture, dated as of
April 22, 2014, by and between Must Have and [                       ] (the
“Debenture”).  For the avoidance of doubt, such amount of restricted cash
maintained pursuant to the Debenture shall be reduced pursuant to any Must Have
Redemption Amount (as defined in the Note) paid pursuant to Section 7(b)(ii)(2)
of the Note.
 
3.10. Amendments to Charter Documents.  The Company shall not, without the
consent of the Purchasers amend or waive any provision of the Certificate of
Incorporation or Bylaws of the Company whether by merger, consolidation or
otherwise in any way that would materially adversely affect any rights of the
holder of the Securities.  For the avoidance of doubt, the Company is not
prohibited from amending or waiving any provision of the Certificate of
Incorporation or Bylaws of the Company in a way that would not materially
adversely affect any rights of the holder of the Securities.
 
3.11. No Pledge.  The Company shall not, and shall cause each Subsidiary not to,
create, incur or permit to exist any pledge, mortgage, lien, charge,
encumbrance, hypothecation or other grant of security interest, whether direct
or indirect, voluntary or involuntary or by operation of law on any of the
business assets and/or property of Must Have (“Pledge Limitations”) without the
prior written consent of the Purchasers.  Such Pledge Limitations shall not
apply to any Permitted Liens.  “Permitted Liens” shall mean: (i) liens imposed
by law for taxes, assessments or charges or levies of any governmental authority
for claims not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with GAAP; (ii) liens of landlords
and liens of carriers, warehousemen, suppliers, mechanics, materialmen and other
liens in existence on the date hereof or thereafter imposed by law and created
in the ordinary course of business; (iii) liens incurred or deposits made in the
ordinary course of business (including, without limitation, surety bonds and
appeal bonds) in connection with workers’ compensation, unemployment insurance
and other types of social security benefits or to secure the performance of
tenders, bids, leases, contracts, statutory obligations and other similar
obligations, (iv) easements (including, without limitations, reciprocal easement
agreements and utility agreements), rights-of-way, covenants, consents,
reservations, encroachments, variations and zoning and other restrictions,
charges or encumbrances (whether or not recorded) and interest of ground
lessors, which do not interfere materially with the ordinary conduct of the
business of the Company, and (v) letters of credit or deposits in the ordinary
course to secure leases, except to the extent any of the foregoing clauses (i) –
(v) would be expected to result in a Material Adverse Effect.
 
3.12. Indebtedness.  The Company shall cause Must Have not to, directly or
indirectly, enter into, create, incur, assume or suffer to exist any
Indebtedness of any kind without the prior written consent of the Purchasers.
 
3.13. No Guarantees of Indebtedness.  The Company will cause Must Have not to
guarantee (directly or indirectly), any Indebtedness of the Company, any
Subsidiary or any other person.
 
3.14. [Intentionally Omitted]
 
3.15. Amendment to Acquisition Documents.  The Company shall not, and shall
cause Must Have not to, amend any provision of the Acquisition Documents (as
defined below) to which it is a party, if such amendment would materially
adversely effect the rights of the Purchasers,without the prior written consent
of the Purchasers.  “Acquisition Documents” means (i) the Agreement to Buy the
Shares in Must Have Limited, by and between the Company and the other persons
named therein, dated as of the date hereof (the “Acquisition Agreement”), (ii)
the Loan Note Instrument by the Company, dated as of the date hereof, (iii) the
Guarantee, by and between Must Have the other persons named therein, dated as of
the date hereof and (iv) the Debenture, by and between Must Have and
[                         ], as security trustee thereunder, dated as of the
date hereof.
 
 
10

--------------------------------------------------------------------------------

 
3.16. [Intentionally Omitted]
 
3.17. Restricted Payments.  The Company will not, nor will it permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment (as defined herein), except for Restricted
Payments made by any Subsidiary to the Company.  Notwithstanding the foregoing,
the Company shall not permit or cause Must Have to make any Restricted Payment
to the Company or any other parent entity of Must Have, which shall, for the
avoidance of doubt, be prohibited by this Section 3.17, without the express
prior written consent of the Purchasers or as otherwise provided in the Security
Documents.  “Restricted Payments” shall mean for any Person, (a) any dividend or
distribution on any class of its capital stock, (b) any payment on account of,
or the setting apart of assets for a sinking or other analogous fund, or the
purchase, redemption, retirement, defeasance or other acquisition of any shares
of its capital stock or any options, warrants, or other rights to purchase its
capital stock, whether now or hereafter outstanding and (c) any payment,
repayment, redemption, retirement, repurchase or other acquisition, direct or
indirect, of, on account of, or in respect of, the principal of any Indebtedness
that is subordinated to the obligations arising under the Notes (or any
installment thereof) prior to the regularly scheduled payment date thereof (as
in effect on the date such Indebtedness was originally incurred).  In addition,
the Company shall not, and the Company shall cause each of its Subsidiaries to
not, directly or indirectly, redeem, defease, repurchase, repay or make any
payments in respect of, by the payment of cash or cash equivalents (in whole or
in part, whether by way of open market purchases, tender offers, private
transactions or otherwise), all or any portion of any Indebtedness (other than
Permitted Senior Indebtedness set forth in Schedule 3.17), whether by way of
payment in respect of principal of (or premium, if any) or interest on, such
Indebtedness if at the time such payment is due or is otherwise made or, after
giving effect to such payment, (i) an event constituting an Event of Default has
occurred and is continuing or (ii) an event that with the passage of time and
without being cured would constitute an Event of Default has occurred and is
continuing.  The Company shall not prepay the FIN Notes (as defined below) or
other Indebtedness of the Company prior to the scheduled maturity date thereof,
except that with respect to the FIN Notes, the Company may prepay all or a
portion of the FIN Notes to the extent a Registration Statement is filed and
declared effective with the SEC  with respect to  the registration of securities
of the Company equal to or in excess of $40,000,000.  If any holder of the FIN
Notes (a “FIN Noteholder”) declares an event of default thereunder in accordance
with the terms thereof due to the Company’s failure to pay all or any portion of
the cash amounts payable on the scheduled maturity date thereof, the Company
shall issue to the Purchasers, at no cost or expense to the Purchasers, the
greater of (i) an aggregate of 500,000 shares of Common Stock or (ii) the amount
of Common Stock issued or issuable to the FIN Noteholders in their capacity as
FIN Noteholders.  Such shares of Common Stock shall be issued by the Company to
the Purchasers within ninety (90) days following any declaration by a FIN
Noteholder of an event of default under the FIN Notes. 
 
3.18. [Intentionally Omitted]
 
3.19. Additional Funding.
 
(i) The Company or any of its Subsidiaries may consider, from time to time after
the Closing Date, additional capital to fund a subsequent strategic or other
acquisition transaction (an “Acquisition Transaction”).  If the Company or any
such Subsidiary requires such additional funding (a “Funding Requirement”), the
Company shall provide the Purchaser with a written request (a “Funding Request”)
which shall (i) specify the amount of funding so needed to meet such Funding
Requirement, (ii) set forth in reasonable detail the purpose and anticipated use
of proceeds of such Funding Request, and (iii) specify the estimated closing
date for such Acquisition Transaction (the “Acquisition Closing”) (the date of
the Acquisition Closing is referred to herein as the “Acquisition Closing
Date”).
 
(ii) If the Purchaser shall receive a Funding Request from the Company, the
Purchaser or any of its affiliates shall have the exclusive right, but not the
obligation, to fund up to the aggregate amount requested by the Company in such
Funding Request.  Such right may be exercised by the Purchaser or any of its
affiliates by delivering to the Company within five (5) days of the date of the
Funding Request, a written notice (an “Exercise Notice”) setting forth the total
amount that the Purchaser or its affiliate(s) wish to invest on the Acquisition
Closing Date (which amount can be less than the total Funding Request but cannot
exceed the amount in such Funding Request).  Any such investment shall be on
substantially similar terms as the investment contemplated by this Agreement and
the other Transaction Documents mutatis mutandis.  Alternatively, in response to
a Funding Request, the Purchaser may provide the Company with written notice (a
“Decline Notice”) indicating that the Purchaser and its affiliates will not
provide any financing pursuant to such Funding Request, in which case the
Company shall be free to approach other third party financing sources to meet
its Funding Requirement in an amount up to, but not exceeding, the amount
specified in such Funding Request.  If the Purchaser shall fail to deliver an
Exercise Notice within the five (5) day period specified above, the Purchaser
shall be deemed to have delivered a Decline Notice in respect of the Funding
Request.
 
(iii) The funding rights set forth in this Section 3.19 shall terminate on the
date that is three (3) months following the Closing Date.
 
3.20. Minimum EBITDA.  The Company shall cause Must Have to maintain a minimum
EBITDA of $700,000 each month measured at the last day of each month following
the Closing Date.  The Company shall cause Must Have to prepare Management
Accounts in respect of each calendar month and supply each set of such
Management Accounts to the Purchasers, within one Business Day of the same
becoming available.  The Company  represents and warrants on each occasion that
it supplies Management Accounts to the Purchasers such Management Accounts have
been prepared in accordance with accounting standards, policies, principles and
practices generally accepted in the United Kingdom and in accordance with the
applicable law and fairly represent the assets and liabilities and the profits
and losses as at the date for which they have been prepared.  For purposes of
this Section 3.20, the following defined terms have the following meanings:
 
(i) “EBITDA” means, with respect Must Have, Net Income for the applicable period
plus, without duplication and to the extent deducted in calculating Net Income
for such period, the sum of (a) Interest Expense for such period, (b) the sum of
federal, state, local and foreign income taxes accrued or paid in cash during
such period, (c) the amount of depreciation and amortization expense deducted in
determining Net Income, minus (i) any extraordinary, unusual or non-recurring
items increasing Net Income for such period and (ii) any non-cash items
increasing Net Income for such period.
 
 
11

--------------------------------------------------------------------------------

 
(ii) “Interest Expense” means, with respect to Must Have, total interest expense
(including that portion attributable to capital leases in accordance with
generally accepted accounting principles in the United Kingdom capitalized
interest) premium payments, debt discount, fees, charges and related expenses
with respect to all outstanding Indebtedness of Must Have, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptances, in each case whether or not paid in cash
during such period.
 
(iii) “Net Income” means with respect to Must Have, for any period, the net
income (or loss) of Must Have, determined in accordance with generally accepted
accounting principles in the United Kingdom, during the period for which the net
income (or loss) of Must Have is being calculated.
 
(iv) “Management Accounts” means the unaudited management accounts of Must Have,
comprising a balance sheet as at the relevant date of the accounts and a profit
and loss account for the relevant period, prepared in accordance with the terms
of this Guarantee.
 
3.21. Operations of Must Have.
 
(i) The Company shall not cause or permit Must Have to Transfer any of its
assets, business or other property, whether now owned or hereinafter acquired,
or issue or sell any Equity Interests of Must Have to any person (including,
without limitation, the Company or any other Subsidiary of the Company), except
(i) dispositions of obsolete or worn-out property in the ordinary course of
business and (ii) the sale of inventory in the ordinary course of
business.  “Transfer” means any sale, assignment, license, pledge, transfer,
hypothecation or other disposition, conveyance or encumbrance.
 
(ii) The Company shall cause Must Have to conduct its business in the ordinary
course of business consistent with past practice prior to the consummation of
the transactions contemplated by the Acquisition Agreements and shall preserve
and maintain intact Must Have’s current business organization, operations and
franchise and preserve the rights, franchises, goodwill and relationships of its
employees, customers, suppliers, regulators and others having relationships with
Must Have.
 
(iii) During the period commencing on the date of this Agreement and expiring on
the date that is 120 days after the date hereof, the Company shall use its
reasonable best efforts to cause [                            ]to devote such
time reasonably required to transition the management of the business of Must
Have to the Company.
 
(iv) The Company shall not cause or permit (i) Must Have to commingle its assets
with the assets of the Company or any other Subsidiary of the Company or
otherwise use its assets or other property for the benefit of any other Person
(including, without limitation, the Company or any other Subsidiary of the
Company) and/or (ii) the business of Must Have to be run through any entity
other than Must Have.
 
(v) The Company will not take any action, or fail to take any action that could
materially diminish the business of Must Have or divert the business of Must
Have to any other Person (including, without limitation, the Company or any
other Subsidiary).
 
3.22. Further Assurances.  Following the Closing Date, the Company shall, and
shall cause its Subsidiaries, from time to time, at their own expense, to
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary and that the Agent (as defined in the
Security Documents) may reasonably request, in order to perfect and protect the
Security Interests (as defined in the Security Documents) granted or purported
to be granted under the Security Documents or to enable the Agent and Purchasers
to exercise and enforce their rights and remedies hereunder with respect to any
of the Collateral (as defined in the Security Documents).  Without limiting the
foregoing or any provision of the Security Documents, the Company shall, and
shall cause its Subsidiaries to, cooperate with the Agent in connection with
perfecting liens in Collateral after the Closing Date and take such actions
reasonably requested by the Agent in order to perfect such liens.
 
ARTICLE 4
 
CONDITIONS
 
4.1. Conditions Precedent to the Obligation of the Company to Close and to Sell
the Notes.  The obligation hereunder of the Company to close and issue and sell
the Notes to the Purchasers at the Closing is subject to the satisfaction or
waiver, at or before the Closing of the conditions set forth below.  These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.
 
(a) Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
 
 
12

--------------------------------------------------------------------------------

 
(b) Performance by the Purchasers.  Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing Date.
 
(c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(d) Delivery of Purchase Price.  Each Purchaser shall have delivered to the
Company its respective Purchase Price, as listed on Exhibit A hereto, for the
Notes purchased by such Purchaser.
 
(e) Delivery of Transaction Documents.  The Transaction Documents to be executed
by the Purchasers shall have been duly executed and delivered by the Purchasers
to the Company.
 
4.2. Conditions Precedent to the Obligation of each Purchaser to Close and to
Purchase the Notes.  The obligation hereunder of each Purchaser to purchase the
Notes and consummate the transactions contemplated by this Agreement is subject
to the satisfaction or waiver, at or before the Closing, of each of the
conditions set forth below.  These conditions are for each Purchaser’s sole
benefit and may be waived by such Purchaser (for itself and not for any other
Purchaser) at any time in their sole discretion.
 
(a) Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
the date when made and as of the Closing Date, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date.
 
(b) Performance by the Company; Execution and Delivery.  The Company shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.  The Company
and each other Purchaser shall have executed and delivered each of the
Transaction Documents.
 
(c) No Suspension, Etc.  The shares of Common Stock (i) shall be designated for
quotation or listed on the Principal Market and (ii) shall not have been
suspended, as of the Closing Date, by the SEC or the Principal Market from
trading on the Principal Market nor shall suspension by the SEC or the Principal
Market have been threatened, as of the Closing Date, either (A) in writing by
the SEC or the Principal Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Market.
 
(d) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(e) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary or any Purchaser, or any of the officers,
directors or affiliates of the Company or any Subsidiary or any Purchaser
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.
 
(f) Opinion of Counsel.  The Purchasers shall have received an opinion of
counsel to the Company, dated the Closing Date, substantially in the form of
Exhibit F hereto, with such exceptions and limitations as shall be reasonably
acceptable to counsel to the Purchasers.
 
(g) Notes; Other Transaction Documents.  At or prior to the Closing, the Company
shall have duly issued and delivered to the Purchasers the Notes (in such
denominations as each Purchaser may request) in the amounts set forth on Exhibit
A hereto. The other Transaction Documents to be executed by the Company and
Subsidiaries shall have been duly executed and delivered by the Company to the
Purchasers as well as evidence that any UCC or other filings required under the
Security Agreement shall have been duly made.
 
(h) Must Have Transaction.  The transactions contemplated by the Acquisition
Agreement shall have been consummated at or prior to the Closing Date and the
Company shall have delivered to the Purchasers a certificate, signed by an
executive officer of the Company and dated as of the Closing Date, stating the
foregoing.
 
(i) Secretary’s Certificate. The Company shall have delivered to the Purchasers
a certificate, signed by the Secretary of the Company and dated as of the
Closing Date, as to (i) the resolutions adopted by its Board of Directors
approving the transactions contemplated hereby, (ii) its charter, as in effect
at the Closing Date, (iii) its bylaws, as in effect at the Closing Date, and
(iv) the authority and incumbency of the officers executing the Transaction
Documents and any other documents required to be executed or delivered in
connection therewith.
 
 
13

--------------------------------------------------------------------------------

 
(j) Officer’s Certificate. On the Closing Date, the Company shall have delivered
to the Purchasers a certificate signed by an executive officer on behalf of the
Company,  dated as of the Closing Date, confirming the accuracy of the Company’s
representations, warranties and performance of covenants as of the Closing Date
and confirming the compliance by the Company with the conditions precedent set
forth in paragraphs (a)-(i) and (k)-(m) of this Section 4.2 as of the Closing
Date.
 
(k) Material Adverse Effect.  No change having a Material Adverse Effect shall
have occurred.
 
(l) Approvals.  The Company shall have obtained all required consents and
approvals of its Board of Directors to deliver and perform the Transaction
Documents.
 
(m) Consent.  The Purchasers shall have received the Waiver and Consent, in the
form attached hereto as Exhibit G, duly executed by the parties thereto and
delivered to the Purchasers.
 
(n) Inter-creditor Agreement.  The Purchasers and the beneficiaries of the
agreements described in clauses (ii) – (iv) of the definition of Acquisition
Documents shall have entered into a mutually acceptable inter-creditor
agreement.
 
ARTICLE 5
 
INDEMNIFICATION
 
5.1. General Indemnity.  The Company agrees to indemnify and hold harmless each
Purchaser and its respective directors, officers, affiliates, members, managers,
employees, agents, successors and assigns (collectively, “Indemnified Parties”)
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by any Indemnified Party as a result of, arising out
of or based upon (i) any inaccuracy in or breach of the Company’s
representations or warranties in this Agreement; (ii) the Company’s breach of
agreements or covenants made by the Company in this Agreement or any Transaction
Document; (iii) any third party claims arising out of or resulting from the
transactions contemplated by this Agreement or any other Transaction Document
(unless such claim is based upon conduct by such Indemnified Party that
constitutes fraud, gross negligence or willful misconduct); (iv) any breach by
the Company of the Securities Act or the rules promulgated thereunder, or (v)
any third party claims arising directly or indirectly out of such Indemnified
Party’s status as owner of the Securities or the actual, alleged or deemed
control or ability to influence the Company or any Subsidiary (unless such claim
is based upon conduct by such Purchaser that constitutes fraud, gross negligence
or willful misconduct). This provision shall survive the termination of this
Agreement and the Transaction Documents.
 
5.2. Indemnification Procedure.  With respect to any third-party claims giving
rise to a claim for indemnification, the Indemnified Party will give written
notice to the Company of such third party claim; provided, that the failure of
any party entitled to indemnification hereunder to give notice as provided
herein shall not relieve the Company of its obligations under this Article 5
except to the extent that the Company is actually materially prejudiced by such
failure to give notice. In case any such action, proceeding or claim is brought
against an Indemnified Party in respect of which indemnification is sought
hereunder, the Company shall be entitled to participate in and, unless in the
reasonable judgment of the Indemnified Party an actual conflict of interest
between it and the Company exists with respect to such action, proceeding or
claim (in which case the Company shall be responsible for the reasonable fees
and expenses of one separate counsel for the Indemnified Parties), to assume the
defense thereof with counsel satisfactory to the Indemnified Party.  In the
event that the Company advises an Indemnified Party that it will not contest
such a claim for indemnification hereunder, or fails, within 10 days of receipt
of any indemnification notice to notify, in writing, such person or entity of
its election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the Indemnified Party may, at its option, defend,
settle or otherwise compromise or pay such action or claim.   In any event,
unless and until the Company elects in writing to assume and does so assume the
defense of any such claim, proceeding or action, the Indemnified Party’s costs
and expenses arising out of the defense, settlement or compromise of any such
action, claim or proceeding shall be losses subject to indemnification
hereunder.  The Company shall keep the Indemnified Party fully apprised at all
times as to the status of the defense or any settlement negotiations with
respect thereto.  If the Company elects to defend any such action or claim, then
the Indemnified Party shall be entitled to participate in such defense with
counsel of its choice at its sole cost and expense.  Notwithstanding anything in
this Article 5 to the contrary, the Company shall not, without the Indemnified
Party’s prior written consent, settle or compromise any claim or consent to
entry of any judgment in respect thereof.  The indemnification obligations to
defend the Indemnified Party required by this Article 5 shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, so long as the Indemnified Party shall refund such moneys if it is
ultimately determined by a court of competent jurisdiction that such party was
not entitled to indemnification.  The indemnity agreements contained herein
shall be in addition to (a) any cause of action or similar rights of the
Indemnified Party against the Company or others, and (b) any liabilities the
Company may be subject to pursuant to the law.  In no event shall the Company be
required to indemnify any Indemnified Party for its willful breach of any of the
Transaction Documents as determined by a court of competent jurisdiction
pursuant to a final and non-appealable order.
 
5.3. Contribution.  If the indemnification provided for in Section 5.1 is
unavailable to any Indemnified Party thereunder in respect of any losses,
liabilities, deficiencies, costs, damages or expenses (or actions in respect
thereof) referred to in such Section, then the Company shall contribute to the
amount paid or payable by such Indemnified Party as a result of such losses,
liabilities, deficiencies, costs, damages or expenses (or actions in respect
thereof) in such proportion as is appropriate to reflect the relative fault of
the Company on the one hand and such Indemnified Party on the other.
 
 
14

--------------------------------------------------------------------------------

 
ARTICLE 6
 
MISCELLANEOUS
 
6.1. Fees and Expenses.  The Company shall reimburse the Purchasers (or its
designee) for all costs and expenses incurred by such Purchaser in connection
with the negotiation, drafting and execution of the Transaction Documents and
the transactions contemplated thereby (including all reasonable legal fees,
travel, disbursements and due diligence in connection therewith and all fees
incurred in connection with any necessary regulatory filings and clearances);
provided, however, that the amount of such costs and expenses due to the
Purchasers shall be reduced by an amount equal to $80,000, which has been
previously advanced to the Purchasers.  In connection with the foregoing, the
Company will deliver to the Purchasers (or its designee) $110,000 by wire
transfer of immediately available funds on the Closing Date. In addition, the
Company shall pay all reasonable fees and expenses incurred by any Purchaser in
connection with the enforcement of this Agreement or any of the other
Transaction Documents, including, without limitation, all reasonable attorneys’
fees and expenses; provided, however, that in the event that the enforcement of
this Agreement is contested and it is finally judicially determined that such
Purchaser was not entitled to the enforcement of the Transaction Document
sought, then the Purchaser seeking enforcement shall reimburse the Company for
all fees and expenses paid pursuant to this sentence.  The Company shall be
responsible for its own fees and expenses incurred in connection with the
transactions contemplated by this Agreement, including the fees and expenses of
the Placement Agents.  The Company shall pay all fees of its transfer agent,
stamp taxes and other taxes and duties levied in connection with the delivery of
the Securities to each Purchaser. This provision shall survive termination of
this Agreement and the Transaction Documents.
 
6.2. Specific Performance; Consent to Jurisdiction; Venue.
 
(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof without the
requirement of posting a bond or providing any other security, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
(b) The parties agree that venue for any dispute arising under this Agreement
will lie exclusively in the state or federal courts located in New York County,
New York, and the parties irrevocably waive any right to raise forum non
conveniens or any other argument that New York is not the proper venue.  The
parties irrevocably consent to personal jurisdiction in the state and federal
courts in New York County of the state of New York.  The Company and each
Purchaser consent to process being served in any such suit, action or proceeding
by mailing a copy thereof to such party at the address in effect for notices to
it under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section 6.2
shall affect or limit any right to serve process in any other manner permitted
by law. The parties hereby waive all rights to a trial by jury.
 
6.3. Amendment.  No provision of this Agreement may be waived or amended except
in a written instrument signed by the Company and Purchasers holding at least a
two-thirds of the outstanding principal amount of the Notes; provided, that if
any Purchaser is materially adversely affected by such waiver or amendment, such
waiver or amendment shall not be effective without the written consent of the
adversely affected Purchaser.
 
6.4. Notices.  Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur or (c) upon delivery by e-mail (if delivered on a Business Day
during normal business hours where such notice is to be received) upon
recipient’s actual receipt and acknowledgement of such e-mail. The addresses for
such communications shall be:
 
If to the Company:
Victory Electronic Cigarettes Corporation
11335 Apple Drive
Nunica, Michigan 49448
Attention: Steve van der Velden
Telephone No.: (616) 384-3272
Facsimile No.:
E-mail:
   
with a copy to:
Robinson Brog Leinwand Greene Genovese & Gluck P.C.
875 Third Avenue, New York, New York 10022
Attention: David E. Danovitch, Esq.
Telephone No.: (212) 603-6391
Facsimile No.:
E-mail:
   
If to any Purchaser:
At the address of such Purchaser set forth on such Purchaser’s signature page
   

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
 
15

--------------------------------------------------------------------------------

 
6.5. Waivers.  No waiver by either party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.  This provision constitutes a separate right granted to each
Purchaser by the Company and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase disposition or
voting of Securities or otherwise.
 
6.6. Headings.  The article, section and subsection headings in this Agreement
are for convenience only and shall not constitute a part of this Agreement for
any other purpose and shall not be deemed to limit or affect any of the
provisions hereof.
 
6.7. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns.  The Purchasers may
assign the Securities and its rights under this Agreement and the other
Transaction Documents and any other rights hereto and thereto without the
consent of the Company.  The Company may not assign or delegate any of its
rights or obligations hereunder or under any Transaction Document.
 
6.8. No Third Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person or entity.
 
6.9. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles that would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
6.10. Survival.  The covenants, agreements and representations and warranties of
the Company under the Transaction Documents shall survive the execution and
delivery hereof indefinitely.
 
6.11. Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.  Signature pages to this Agreement
may be delivered by facsimile or other means of electronic transmission.
 
6.12. Publicity.  Subject to Section 3.8, the Company agrees that it will not
disclose, and will not include in any public announcement, the names of the
Purchasers without the consent of the Purchasers, which consent shall not be
unreasonably withheld or delayed, or unless and until such disclosure is
required by law, rule or applicable regulation, and then only to the extent of
such requirement. Notwithstanding the foregoing, the Purchasers consent to being
identified in any filings the Company makes with the SEC to the extent required
by law or the rules and regulations of the SEC.
 
6.13. Severability.  The provisions of this Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
6.14. Further Assurances.  From and after the date of this Agreement, upon the
request of the Purchasers or the Company, the Company and each Purchaser shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Documents
 
6.15. Independent Nature of Purchasers’ Obligations and Rights.  The rights and
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchaser as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges, that each Purchaser has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors.  Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.
 
6.16. Time Is of the Essence.  Time is of the essence of this Agreement and each
Transaction Document.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized officers as of the
date first above written.
 
VICTORY ELECTRONIC CIGARETTES CORPORATION


By:                                                                           
Name:
Title:                                                                           


 
 
17

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: _____________________________________________________________
 
Signature of Authorized Signatory of Purchaser:
______________________________________
 
Name of Authorized Signatory:
____________________________________________________
 
Title of Authorized Signatory:
_____________________________________________________
 
Email Address of
Purchaser:_______________________________________________________
 
Fax Number of Purchaser:
________________________________________________________
 
Address for Notice of Purchaser:
___________________________________________________
 
Address for Delivery of Securities for Purchaser (if not same as address for
notice):
______________________________________________________________________________
 
Purchase Price: $_________________
 
 
Please provide copies of notices under Section 6.4 to (which shall not
constitute notice):
 


 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LIST OF PURCHASERS AND AMOUNT OF NOTES
 
Purchaser
 
Purchase Price
 
Principal Amount of Note
                                                           



 
 
A-1

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF NOTE
 
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
REGISTRATION RIGHTS AGREEMENT
 
 
 
 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF SECURITY AGREEMENT(S)
 
 
 
 
D-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF GUARANTEE
 
 
 
 
E-1

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
OPINION OF COUNSEL TO COMPANY
 
 
 
 
 
F-1

--------------------------------------------------------------------------------

 
 
EXHIBIT G


FORM OF WAIVER AND CONSENT
 
 
 
 
G-1 

--------------------------------------------------------------------------------